FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September , 2016 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO CNPJ/MF: 47.508.411/0001-56 COMPANY REGISTRY (NIRE): 35.300.089.901 São Paulo, August 11, 2016 MANAGEMENT PROPOSAL FOR THE EXTRAORDINARY SHAREHOLDERS’ MEETING TO BE HELD ON SEPTEMBER 12, 2016 Contents ESM CALL NOTICE 03 ESM PARTICIPATION GUIDE FOR SHAREHOLDERS 05 MANAGEMENT PROPOSAL 06 EXHIBT I- COMMENTS FROM THE MANAGERS ABOUT THE COMPANY’S FINANCIAL STANDING EXHIBIT II - PROPOSAL FOR ALLOCATION OF NET PROFIT FOR THE YEAR 53 EXHIBIT III - PROPOSAL FOR MANAGERS’ GLOBAL COMPENSATION 6 0 E XH IBI T IV - R
